                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

ROBERT MOYA,

        Plaintiff,
                                                              No.: 2:18-cv-00494-GBW-KRS
v.

CITY OF CLOVIS, OFFICER BRENT
AGUILAR, in his individual capacity and as an
Employee of the City of Clovis, SERGEANT
JAMES GURULE, in his individual capacity and as an
Employee of the City of Clovis,

        Defendants


                 ORDER EXTENDING CERTAIN PRETRIAL DEADLINES

        THIS MATTER comes before the Court on the stipulated order of the parties to extend

pretrial and trial deadlines. The Court has considered the stipulation and will extend pretrial

deadlines as requested, except the Court has modified proposed dates that fall on a weekend.

Further, since there is no trial set and the Presiding Judge will handle scheduling the pretrial

conference, trial, and other trial related deadlines such as for motions in limine and to designate

deposition transcripts, the Court will not act on those specific matters. The parties may seek

relief from Judge Wormuth by appropriate motion when those matters are ripe for consideration.

        IT IS, THEREFORE, ORDERED that deadlines are extended as follows:

        (1)     Plaintiff’s expert disclosures are now due on or before August 30, 2019;

        (2)     Defendant’s expert disclosures are now due on or before October 31, 2019;

        (3)     Discovery now terminates on December 30, 2019;

        (4)     All pretrial motions, including, discovery, dispositive, and Daubert motions, are

     now due on or before January 15, 2020.
       IT IS FURTHER ORDERED that the settlement conference set for November 19, 2019

is VACATED and a telephonic status conference to discuss rescheduling is SET for that date at

10:00 a.m. The parties shall connect to that status conference by dialing (888) 398-2342 and

entering access code 8193818.



                                                   ___________________________________
                                                   KEVIN R. SWEAZEA
                                                   UNITED STATES MAGISTRATE JUDGE
